DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendment:
In the amendment filed 03/15/2021, the following has occurred: claims 1, 10,12,13,16 and 20 have been amended. Claims 8 and 9 have been cancelled. Claims 21 and 22 have been added. Claims 1-22 are pending and are presented for examination.
				Examiner’s Comments
				Optional Language
Claims 10 and 16 recites “if” statements. This recites a conditional limitation because the function of importing is performed only when the credentials is valid.
The authenticating the user occurs only when the authentication metric is sufficient.
The user is required to complete a separate authentication step only when the authentication metric is below an authentication threshold. 


Response to Arguments
Applicant's arguments filed 03/15/2021have been fully considered but they are not persuasive. The claim amendments overcome the prior art of record.
Applicant argues as follows:
At pages 7-8 of the Office Action, the Examiner states that the claims recite methods of organizing human activity and can be performed in the mind or by a human analog. The claims have been amended to highlight adjusting the authentication metric based on the result of an electronic submission of a completed return to a government tax authority and providing out-of-pocket questions based on the final metric. The software combined with the recited structural components provides a higher level of security for the user than previously known. As such, the claims are not directed to a method of organizing human activity and cannot be performed in the mind. Therefore, the instant claims not an abstract idea.
The above argument is not found to be persuasive.
The claim recites receiving, from a user, information identifying a taxpayer;
receiving, from the user, a plurality of authentication credentials useable to import a plurality of tax forms from a respective plurality of tax form providers; establishing a baseline authentication metric;
for each credential of the plurality of authentication credentials, submitting the credential to a respective tax form provider of the plurality of tax form providers; if the tax form provider verifies that the credential is valid, importing a corresponding tax form and increasing a value of the authentication metric if the tax form includes information corresponding to the information identifying the taxpayer; after importing each of the plurality of tax forms, determining whether a final value of the authentication metric is sufficient to authenticate the user without requiring further user interaction;
wherein the plurality of tax forms from the tax form provider counts only once toward the authentication metric: if the final value of the authentication metric is sufficient to authenticate the user without requiring further user interaction, authenticating the user without requiring the user to complete a separate authentication step; if the authentication metric is below an authentication threshold , require the user to complete a separate authentication step: and if the final value for the authentication metric is not sufficient to authenticate the user without requiring further user interaction, requiring the user to complete a separate authentication step.
 	The limitation of receiving, submitting, importing and requiring, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of a certain method of organizing a human activity but for the recitation of generic computer components. That is, other than reciting “an engine,” nothing in the claim element precludes the step from practically being performed in the mind or by a human analog. For example, but for the “an engine” language, “determining” in the context of this claim encompasses the user manually determining a metric is sufficient. Similarly, the limitation of authenticating user, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation by a tax preparer or financial advisor or financial planner but for the recitation of generic computer components. For example, but for the “an engine” language, “receiving , submitting, importing and requiring” in the context of this claim encompasses the user or a financial advisor performing a method of organizing the results of the determination of metric is sufficient and above or below a threshold. 
Determining whether a final value of the metric is sufficient to authenticate the user is consistent with a validation of a user. This is also includes a fundamental economic principle of mitigating risk, or hedging based on performance of investments. If a claim limitation, under its broadest reasonable interpretation, covers performance of certain methods of organizing human activity or performance of the limitations within the mind, but for the recitation of generic computer components, then it falls within the “Mental Processes” or “Certain Methods of Organizing Human Activities” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Applicant argues as follows:
The instant claims recite limitations directed to a solution of authenticating a taxpayer for online tax filing using electronically filed completed returns and presenting to the user out-of-wallet questions based on the final authentication metric. Exemplary independent claim 1 is amended to recite:
wherein the authentication metric is further adjusted based on the result of an electronic submission of a completed return to a government tax authority,
wherein the authentication engine is further operable to, based on the final value of the authentication metric, present the user with one or more out-of-wallet questions before authenticating the user.
Support for the amendments can be found at the least at para [0025-0026], [0029], and
[0050] of the Specification. Adjusting the metric based on an electronically submitted completed return and presenting out-of-pocket questions based on the final metric provides a high level of security to the user and presents information to the user based on data collected from taxing authority approved completed tax returns. The authentication metric is adjusted based on electronically filed completed returns. Therefore, the authentication metric, providing security to the user, is based on information that has already been approved by the government tax authority. This provides a level of security to the tax payer that is an improvement in the technical field.
Furthermore, out-of-pocket questions are presented to the user based on the final authentication metric. Presenting out-of-pocket questions when the final authentication metric has been determined provides a final security check that is an improvement in the technical field. Furthermore, requiring that a second computer is accessed to obtain a second form of authentication provides yet another level of security to the user that is an improvement in the technical field. If authentication documents are provided by a single authentication form provider a second authentication form provider computer is accessed to provide a higher level of security for the user. Obtaining authentication forms from a second computer is an improvement in the technical field. The claim limitations recited above provide meaningful limitations that are improvements in the technical field. As such, Applicant requests that the 35 U.S.C. § 101 rejections be withdrawn.
The above argument is not found to be persuasive.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element  using an engine to perform receiving, from a user, information identifying a taxpayer; receiving, from the user, a plurality of authentication credentials useable to import a plurality of tax forms from a respective plurality of tax form providers; establishing a baseline authentication metric; for each credential of the plurality of authentication credentials, submitting the credential to a respective tax form provider of the plurality of tax form providers; if the tax form provider verifies that the credential is valid, importing a corresponding tax form and increasing a value of the authentication metric if the tax form includes information corresponding to the information identifying the taxpayer; after importing each of the plurality of tax forms, determining whether a final value of the authentication metric is sufficient to authenticate the user without requiring further user interaction; wherein the plurality of tax forms from the tax form provider counts only once toward the authentication metric:
 if the final value of the authentication metric is sufficient to authenticate the user without requiring further user interaction, authenticating the user without requiring the user to complete a separate authentication step; if the authentication metric is below an authentication threshold during an intermediate evaluation, require the user to complete a separate authentication step: and if the final value for the authentication metric is not sufficient to authenticate the user without requiring further user interaction, requiring the user to complete a separate authentication step. The engine in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining whether a final value of the authentication metric is sufficient to authenticate the user without requiring further user interaction; such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using an engine to perform receiving, from a user, information identifying a taxpayer;
receiving, from the user, a plurality of authentication credentials useable to import a plurality of tax forms from a respective plurality of tax form providers; establishing a baseline authentication metric;
for each credential of the plurality of authentication credentials, submitting the credential to a respective tax form provider of the plurality of tax form providers; if the tax form provider verifies that the credential is valid, importing a corresponding tax form and increasing a value of the authentication metric if the tax form includes information corresponding to the information identifying the taxpayer; after importing each of the plurality of tax forms, determining whether a final value of the authentication metric is sufficient to authenticate the user without requiring further user interaction; wherein the plurality of tax forms from the tax form provider counts only once toward the authentication metric: if the final value of the authentication metric is sufficient to authenticate the user without requiring further user interaction, authenticating the user without requiring the user to complete a separate authentication step; if the authentication metric is below an authentication threshold during an intermediate evaluation, require the user to complete a separate authentication step: and if the final value for the authentication metric is not sufficient to authenticate the user without requiring further user interaction, requiring the user to complete a separate authentication step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Applicant argues as follows:
The claims recite steps that are not well-known, routine, and conventional. Here, the claims here are analogous to claims held to be subject matter eligible in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245 (Fed. Cir. 2014). In spite of the business-related nature of the claims (relating to retaining and increasing web traffic) and the implementation on a generic computer, the court in DDR Holdings emphasized that the claims addressed a technological problem. The court noted that the claimed function “overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” Similarly, the instant claims improve routine user authentication by modifying the authentication metric based on an electronically submitted completed tax return that has been approved by the government tax authority. Furthermore, instant claims improve routine user authentication by presenting out-of-pocket questions to the user based on the final authentication metric. The process recited in the instant claims is not well-known, routine, and conventional and provides heightened security to the user through online authentication. This provides significantly more than the alleged abstract idea.
Further, in Uniloc UAS, INC. v. LG Electronics UAS, INC., No. 10-1835 (Fed. Cir. 2020), the claims were found to be directed to patent eligible subject matter for providing a process that “changes the normal operation of the communication system itself to ‘overcome a problem specifically arising in the realm of computer networks.’” Uniloc at 7. Here, the claims change the normal operation of authenticating a user by modifying the authentication metric based on the approved electronically submitted tax return, presenting out-of-pocket questions based on the final authentication metric, and requiring authentication via a second provider computer. Accordingly, as in DDR Holdings described above and reiterated in Uniloc, the pending claims are patent eligible.
As such, the specific combination of these elements provides an inventive concept and renders the claimed subject-matter eligible even were the claims found to recite an abstract idea. Accordingly, Applicant respectfully requests the withdrawal of the 35 U.S.C. § 101 rejections for this reason as well as the aforementioned reasons.
The above argument is not found to be persuasive.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional limitations of a “user interface engine” “import engine” and “authentication engine”. Next, “authentication engine to determine whether a final value of the authentication metric is sufficient to authenticate the user without requiring further user interaction;” is stated at a high level of generality and its broadest reasonable interpretation comprises only the generic use of an engine to make the determination  and analysis. The use of generic computer components to process
information through an unspecified device does not impose any meaningful limit on the computer implementation of the abstract idea. 
The additional element of using an engine to perform receiving, from a user, information identifying a taxpayer;
receiving, from the user, a plurality of authentication credentials useable to import a plurality of tax forms from a respective plurality of tax form providers; establishing a baseline authentication metric;
for each credential of the plurality of authentication credentials, submitting the credential to a respective tax form provider of the plurality of tax form providers; if the tax form provider verifies that the credential is valid, importing a corresponding tax form and increasing a value of the authentication metric if the tax form includes information corresponding to the information identifying the taxpayer; after importing each of the plurality of tax forms, determining whether a final value of the authentication metric is sufficient to authenticate the user without requiring further user interaction; wherein the plurality of tax forms from the tax form provider counts only once toward the authentication metric; if the final value of the authentication metric is sufficient to authenticate the user without requiring further user interaction, authenticating the user without requiring the user to complete a separate authentication step; if the authentication metric is below an authentication threshold during an intermediate evaluation, require the user to complete a separate authentication step: and if the final value for the authentication metric is not sufficient to authenticate the user without requiring further user interaction, requiring the user to complete a separate authentication step. Steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The specification does not provide any improved computer or technology rather generically applies the abstract idea to generic computers as filed specification in pages 2-4 and Figure 1-2 [discloses generic computer systems and components that conduct the method].
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. 
The dependent claims do not recite additional limitations beyond those identified as the judicial exception in the independent claims that would qualify as significantly more. The dependent claims do not amount to significantly more than the identified abstract idea. The dependent claims do not recite limitations that transforms the corresponding independent claims into a patent-eligible application of the otherwise ineligible abstract idea recited in the independent claims. 
The claims do not recite any limitations that qualify as significantly more than the abstract idea.  The claimed invention does not recite improvement to another technology or another technical field or the server. The claimed invention does not recite any improvement to the functioning of the computer system itself. The claimed invention does not improve the network facility or network centric technology.  Therefore the claim limitations do not qualify as significantly more.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 10 and 16 are drawn to a method and system and CRM respectively. Therefore they are within the four enumerated statutory categories. Step 1: Yes.
Step 2A: Prong One: The claim recites receiving, from a user, information identifying a taxpayer;
receiving, from the user, a plurality of authentication credentials useable to import a plurality of tax forms from a respective plurality of tax form providers; establishing a baseline authentication metric;
for each credential of the plurality of authentication credentials, submitting the credential to a respective tax form provider of the plurality of tax form providers; if the tax form provider verifies that the credential is valid, importing a corresponding tax form and increasing a value of the authentication metric if the tax form includes information corresponding to the information identifying the taxpayer; after importing each of the plurality of tax forms, determining whether a final value of the authentication metric is sufficient to authenticate the user without requiring further user interaction;
wherein the plurality of tax forms from the tax form provider counts only once toward the authentication metric: if the final value of the authentication metric is sufficient to authenticate the user without requiring further user interaction, authenticating the user without requiring the user to complete a separate authentication step; if the authentication metric is below an authentication threshold , require the user to complete a separate authentication step: and if the final value for the authentication metric is not sufficient to authenticate the user without requiring further user interaction, requiring the user to complete a separate authentication step.
 	The limitation of receiving, submitting, importing and requiring, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of a certain method of organizing a human activity but for the recitation of generic computer components. That is, other than reciting “an engine,” nothing in the claim element precludes the step from practically being performed in the mind or by a human analog. For example, but for the “an engine” language, “determining” in the context of this claim encompasses the user manually determining a metric is sufficient. Similarly, the limitation of authenticating user, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation by a tax preparer or financial advisor or financial planner but for the recitation of generic computer components. For example, but for the “an engine” language, “receiving , submitting, importing and requiring” in the context of this claim encompasses the user or a financial advisor performing a method of organizing the results of the determination of metric is sufficient and above or below a threshold. 
Determining whether a final value of the metric is sufficient to authenticate the user is consistent with a validation of a user. This is also includes a fundamental economic principle of mitigating risk, or hedging based on performance of investments. If a claim limitation, under its broadest reasonable interpretation, covers performance of certain methods of organizing human activity or performance of the limitations within the mind, but for the recitation of generic computer components, then it falls within the “Mental Processes” or “Certain Methods of Organizing Human Activities” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A: Prong Two: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element  using an engine to perform receiving, from a user, information identifying a taxpayer; receiving, from the user, a plurality of authentication credentials useable to import a plurality of tax forms from a respective plurality of tax form providers; establishing a baseline authentication metric; for each credential of the plurality of authentication credentials, submitting the credential to a respective tax form provider of the plurality of tax form providers; if the tax form provider verifies that the credential is valid, importing a corresponding tax form and increasing a value of the authentication metric if the tax form includes information corresponding to the information identifying the taxpayer; after importing each of the plurality of tax forms, determining whether a final value of the authentication metric is sufficient to authenticate the user without requiring further user interaction; wherein the plurality of tax forms from the tax form provider counts only once toward the authentication metric:
 if the final value of the authentication metric is sufficient to authenticate the user without requiring further user interaction, authenticating the user without requiring the user to complete a separate authentication step; if the authentication metric is below an authentication threshold during an intermediate evaluation, require the user to complete a separate authentication step: and if the final value for the authentication metric is not sufficient to authenticate the user without requiring further user interaction, requiring the user to complete a separate authentication step. The engine in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining whether a final value of the authentication metric is sufficient to authenticate the user without requiring further user interaction; such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using an engine to perform receiving, from a user, information identifying a taxpayer;
receiving, from the user, a plurality of authentication credentials useable to import a plurality of tax forms from a respective plurality of tax form providers; establishing a baseline authentication metric;
for each credential of the plurality of authentication credentials, submitting the credential to a respective tax form provider of the plurality of tax form providers; if the tax form provider verifies that the credential is valid, importing a corresponding tax form and increasing a value of the authentication metric if the tax form includes information corresponding to the information identifying the taxpayer; after importing each of the plurality of tax forms, determining whether a final value of the authentication metric is sufficient to authenticate the user without requiring further user interaction; wherein the plurality of tax forms from the tax form provider counts only once toward the authentication metric: if the final value of the authentication metric is sufficient to authenticate the user without requiring further user interaction, authenticating the user without requiring the user to complete a separate authentication step; if the authentication metric is below an authentication threshold during an intermediate evaluation, require the user to complete a separate authentication step: and if the final value for the authentication metric is not sufficient to authenticate the user without requiring further user interaction, requiring the user to complete a separate authentication step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional limitations of a “user interface engine” “import engine” and “authentication engine”. Next, “authentication engine to determine whether a final value of the authentication metric is sufficient to authenticate the user without requiring further user interaction;” is stated at a high level of generality and its broadest reasonable interpretation comprises only the generic use of an engine to make the determination  and analysis. The use of generic computer components to process information through an unspecified device does not impose any meaningful limit on the computer implementation of the abstract idea. 
The additional element of using an engine to perform receiving, from a user, information identifying a taxpayer;
receiving, from the user, a plurality of authentication credentials useable to import a plurality of tax forms from a respective plurality of tax form providers; establishing a baseline authentication metric;
for each credential of the plurality of authentication credentials, submitting the credential to a respective tax form provider of the plurality of tax form providers; if the tax form provider verifies that the credential is valid, importing a corresponding tax form and increasing a value of the authentication metric if the tax form includes information corresponding to the information identifying the taxpayer; after importing each of the plurality of tax forms, determining whether a final value of the authentication metric is sufficient to authenticate the user without requiring further user interaction; wherein the plurality of tax forms from the tax form provider counts only once toward the authentication metric; if the final value of the authentication metric is sufficient to authenticate the user without requiring further user interaction, authenticating the user without requiring the user to complete a separate authentication step; if the authentication metric is below an authentication threshold during an intermediate evaluation, require the user to complete a separate authentication step: and if the final value for the authentication metric is not sufficient to authenticate the user without requiring further user interaction, requiring the user to complete a separate authentication step. Steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The specification does not provide any improved computer or technology rather generically applies the abstract idea to generic computers as filed specification in pages 2-4 and Figure 1-2 [discloses generic computer systems and components that conduct the method].
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. 
The dependent claims do not recite additional limitations beyond those identified as the judicial exception in the independent claims that would qualify as significantly more. The dependent claims do not amount to significantly more than the identified abstract idea. The dependent claims do not recite limitations that transforms the corresponding independent claims into a patent-eligible application of the otherwise ineligible abstract idea recited in the independent claims. 
The claims do not recite any limitations that qualify as significantly more than the abstract idea.  The claimed invention does not recite improvement to another technology or another technical field or the server. The claimed invention does not recite any improvement to the functioning of the computer system itself. The claimed invention does not improve the network facility or network centric technology.  Therefore the claim limitations do not qualify as significantly more. Step 2B: No.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Means Plus Function
Claim 1 recites:
A user interface engine operable to receive
A user interface engine operable to transmit
A user interface engine operable to establish
The claim limitations above do not use the word “means” but are being interpreted under 35 USC 112(f) or pre-AIA  35 USC 112 sixth paragraph, because the claim limitations use generic placeholders “a user interface engine” that are coupled with functional language, receive, transmit and establish without reciting sufficient structure to perform the recited functions and the generic placeholders are not preceded by structural modifiers.

Claim limitation “a user interface operable to” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification support for the structure in means plus function was only engine components coupled to the user interface engine with no steps, algorithm or procedure to perform the function. The disclosed structure must be special purpose computer programmed to perform disclosed steps. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The dependent claims are also rejected based on dependency on the independent claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A ANDERSON whose telephone number is (571)270-3327.  The examiner can normally be reached on 9Am-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN A ANDERSON/Examiner, Art Unit 3698                                                                                                                                                                                                        /BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698